Order entered September 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01126-CV

                             IN RE AARON HERBERT, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04644-A

                                           ORDER
       We have received information that respondent wants additional time to file a response to

the petition for writ of mandamus in this case. Respondent may file a response to the petition for

writ of mandamus no later than 10:00 a.m. on Thursday, September 19, 2019.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE